DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on August 26, 2021. Claims 1, 5, and 7-9 are amended; claims 2-4 and 6 are canceled. 
The applicant contends:
(1) The system of the instant invention differs from Takagi in that the latter is configured to accommodate dummy substrates on the upper and lower end portions (p. 10). 
(2) As shown by Figure 3, the instant invention comprises a gas nozzle (146) whose supply holes (146H) correspond to the upper treatment space, as well as a gas nozzle (147) whose supply holes (147H) correspond to the lower treatment space (pp. 11-12). Conversely, Takagi’s nozzle embodiment depicts, at best, only one nozzle having either upper or lower holes (p. 13). 
(3) The present amendments clarify that the process gas supply nozzle (142-144) is disposed between the upper (146) and lower (147) dilution gas supply nozzles. Takagi, in contrast, supplies inert and process gases through the same nozzle (p. 14).
In response,
(1) The examiner observes no structural distinction between dummy and regular substrates given that the latter can serve the function of the former. Regardless of the denomination, limitations drawn to substrates and their use will not differentiate the invention against the prior art, as expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
(2) The examiner notes that the relevant claim language does not limit the formation of supply holes to only the upper or lower treatment spaces. Rather, the claim simply requires the nozzle to comprise a hole that “corresponds” to the appropriate treatment space. Necessarily, this syntax encompasses a nozzle with holes formed along its entire length – by definition, such a nozzle will have a hole “corresponding” to either the upper or lower treatment spaces. Surely, Takagi discloses at least this much.
(3) As shown by Figure 2 of Takagi, nozzle 249c may be taken as the “process gas supply nozzle,” and nozzles 249a and 249b can be taken as the surrounding dilution gas supply nozzles. The examiner notes that the operator can feed gas of any type to any nozzle, as Figure 2 depicts dedicated gas supplies. As such, the operator can selectively feed process gas to nozzle 249c and dilution gas to nozzles 249a-b. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the feature of “dummy substrates” must be shown or the canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The final paragraph of claim 1 is indented under the section beginning with “wherein the dilution gas supply nozzle comprises,” but its indentation margin ought to be the same as this paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takagi et al., US 2018/0274098.
Claim 1: Takagi discloses a substrate treatment apparatus, comprising (Fig. 1):
A reaction tube (210) having an internal space formed therein [0017];
A substrate boat (217) configured to load a plurality of substrates in multi-stages positioned in the internal space;
A process gas supply nozzle (249c);
Upper (249a) and lower (249b) dilution gas supply nozzles which surround the process gas supply nozzle (Fig. 2).
Ex parte Masham 2, USPQ2D 1647). An operator can supply Takagi’s process gas nozzle with a process gas and the dilution gas nozzle with a dilution gas.
Further, expressions relating the apparatus to contents thereof, e.g., “dummy substrates,” during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)). The operator can simply provide smaller substrates to the upper and lower end portions.
Figure 7A depicts an embodiment in which each nozzle comprises holes spanning its entire length. As designated above, nozzles 249a and 249b respectively constitute the upper and lower dilution supply nozzles. As required, the upper nozzle (249a) has holes (250b) formed in an upper space, and the lower nozzle (249b) has holes (250a) formed in a lower space. 
Claim 7: As delineated by Figure 6A, the dilution and process gas streams “cross.”
Claim 8: Takagi provides a valve (243), i.e., the “control part,” for regulating the flow of dilution gas [0026]. As shown by Figure 2, each nozzle comprises a dedicated input whose flow is governed by a valve. Any one of the nozzles (249) can be taken as the upper dilution gas supply nozzle, and another can be taken as the lower dilution gas supply nozzle, whereby an operator can selectively regulate the amount of flow to each.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi.
Takagi provides an exhaust duct (204d), having a vertical extent, which roughly opposes the process gas nozzle (249a) (Fig. 6a). The system also includes exhaust port (231) which communicates with the duct [0031]. Although the duct may not directly oppose the nozzle, modifying the apparatus to achieve this symmetry would have been obvious, since it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Kato et al., US 2010/0068383.
.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716